Response to Arguments


Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Robinson and Reid is not sufficient to establish obviousness of the claims.
The previous action states that Robinson does not teach the mixing/agitating while heating to result in decomposition of the agent and almost complete evaporation of the vehicle. That is, they do not teach these two steps together.
As is clear from the rejection, Robinson teaches heating the shaped particles having the same glue composition as claimed to a temperature of 120C [0045, i.e. about 105]. This step of heating would decompose the agent and almost completely evaporate the vehicle as is claimed. Given that the glue composition is the same as claimed and the prior art heats to about the same temperature as claimed, the result of decomposition and almost complete evaporation would also occur.
Reid is provided to show that agitating during the heating step is known and would have been obvious to one of ordinary skill in the art to modify Robinson to agitate while heating. Agitating results in evenly distributed particles and even heating of the particles/glue which is beneficial for a consistent heat distribution.
The rejection is maintained.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778